DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Application is filed 03/10/20. Claims 1-11 are pending.

Claim Rejections - 35 USC §112

2. The following is a quotation of 35 U.S.C. §112(b):

(B) CONCLUSION.—The specification shall conclude with one or more claims

particularly pointing out and distinctly claiming the subject matter which the

inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AlA), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3. Claim limitation “a security module” as recited in claims 1 and 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AlA 35 U.S.C. 112, second paragraph.

Applicant may:

(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;

(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:



(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181. Appropriate correction is required.

4. The following is a quotation of 35 U.S.C. §112(f):

(f) Element in Claim for a Combination. — An element in a claim for a

combination may be expressed as a means or step for performing a

specified function without the recital of structure, material, or acts in

support thereof, and such claim shall be construed to cover the

corresponding structure, material, or acts described in the specification

and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or

step for performing a specified function without the recital of structure,

material, or acts in support thereof, and such claim shall be construed to

cover the corresponding structure, material, or acts described in the

specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.

Absence of the word “means” (or “step for’) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. §112, sixth paragraph). The presumption that §112(f) (pre- AIA  §112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.

Claim elements in this application that use the word “means” (or “step for’) are presumed to invoke §112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the 

5. Claim features “ an acquisition device and a security module” as recited in claims 1-3 and 5-11 have been interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, because they use a generic placeholder “means” coupled with functional language “an acquisition device and a security module” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 -3 and 5-11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

A review of the specification shows that “an acquisition device and a security module” corresponds to “to at least one sensor, or a sensor system. The sensors of the acquisition device are adapted to detect an acquisition value). However, there is no specific structure for “detection” as recited in claims 1 and 2 capable of performing the function.

If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Notice re prior art available under both pre-AlA and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.





Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.    Claims 1-1 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 2 are directed to a system (claim 1), a method (claim 2). Therefore, on its face, each independent claim 1 and 2 is directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan 7, 2019) (“PEG 2019”).

8.    Under Step 2A, Prong One of the 2019 PEG, claims 1 and 2 recite, in part, a system and a method of organizing human activity. Specifically, the claimed invention is an apparatus and a method for commercial or legal interactions of business relations. Using the language of independent claim 1 to illustrate, the limitations of a security module (7), characterized in that the acquisition device (5) is adapted to acquire an acquisition value (19) representative of a status parameter (9) and/or an operating parameter (11) of the system component (3) and to transmit said acquisition value (19) to the security module (7) and wherein the security module (7) generates a billing information (11) as a function of said acquisition value (19) are steps that, under their broadest reasonable interpretation, cover certain methods of organizing human activity, specifically commercial or legal interactions of business relations. Independent claims 1 and 2 recite similar limitations.

9. Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. For example, independent claim 1 recites a system component, acquisition device and a security module. Furthermore, independent claim 2 recites a system component, an acquisition device and a security module. These limitations amount to implementing the abstract idea on a computer. Mere instructions to apply the abstract idea using a generic computer, or merely using a computer as a tool to perform an abstract idea does not impose any meaningful limits on practicing the abstract idea. 

IF Under Step 2B of the 2019 PEG, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application (i.e., Step 2A Prong Two), the additional elements are mere instructions to apply the abstract idea using a generic computer and merely using a computer as a tool to perform an abstract idea, and, therefore, do not add significantly more. Mere instructions to implement an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea cannot provide an inventive concept. Therefore, claims 1 and 2 are not patent eligible.

   Dependent claims 3-11 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. Dependent claims 3-11, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 for the same reasons as above. Dependent claims 3-11 simply define the technological environment. Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the abstract idea. Accordingly, claims 1 and 2 are patent ineligible.




Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1-3 and 5-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lee (2011/0029437).
As per claim 1, Lee discloses a system (1) of payment for services (See Lee, Paragraphs 0026; 0037), the system (1) comprising a system component (3) (See Lee, Paragraphs 0026; 0037), an acquisition device (5) (See Lee, Paragraphs 0033; 0037) and a security module (7), characterized in that the acquisition device (5) is adapted to acquire an acquisition value (19) representative of a status parameter (9) and/or an operating parameter (11) of the system component (3) (See Lee, Paragraphs 0033-0034; 0037 and to transmit said acquisition value (19) to the security module (7) and wherein the security module (7) generates a billing information (11) as a function of said acquisition value (19) (See Lee, Figs 6 and Fig.7; Paragraphs 0033; 0037).

As per claim 2, Lee discloses a method of payment for services (See Lee, Paragraphs 0026; 0037), comprising the following steps: a) provision of a system (1) comprising a system component (3) (See Lee, paragraphs 0026; 0037), an acquisition device (5)  (See Lee, Paragraphs 0026; 0037) and a security module (7), wherein the system component (3) is characterized by a status parameter (9) and/or an operating parameter (11), b) acquisition of an acquisition value (19) representative of a status parameter (9) and/or operating parameter (11) by the acquisition device (5), 
c) transmission of the acquisition value (19) by the acquisition device (5) to the security module (7),


As per claim 3, Lee discloses the system (1) characterized in that the security module (7) is formed by a Hardware Security Module (HSM) (See Lee, Paragraphs 0033; 0038).

As per claim 5, Lee discloses the system (1) characterized in that the billing information (13) is generated depending on a comparison of the acquisition value (19) with at least one threshold value (See Lee, Figs 6 and Fig.7; Paragraphs 0033-0034; 0036-0037).

As per claim 6, Lee discloses the system (1) characterized in that the security module (7) is adapted to receive input information (25) and to generate billing information (13) as a function of the acquisition value (19) and the input information (25) (See Lee, Figs 6 and Fig.7; Paragraphs 0033; 0037).

As per claim 7, Lee discloses the system (1) characterized in that the security module (7) is arranged to verify the acquisition value (19) (See Lee, Figs 6 and Fig.7; Paragraphs 0033; 0037).

As per claim 8, Lee discloses the system (1) characterized in that the security module (7) is adapted to secure the acquisition value (19) and/or the billing information (11) with cryptographic means (See Lee, Paragraphs 0033-0034).



As per claim 10, Lee discloses the system (1) characterized in that the security module (7) is adapted to store the acquisition value (19), the billing information (11) in a cloud, or a combination thereof. (See Lee, Figs 6 and Fig.7; Paragraphs 0033; 0037).

As per claim 11, Lee discloses the system (1) characterized in that the security module (7) is adapted to establish a preferably cryptographically secured link between the acquisition value (19) and/or the accounting information (11) on the one hand and an ID of the system component (3), an ID of the acquisition device (5), an ID of the security module (7), a time stamp on the other hand, or a combination thereof (See Lee, Paragraphs 0033-0034; 0037).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (2011/0029437) in view of Filipovic et al. (2016/0106370).

However, Filipovic teaches the system (1) characterized in that the operating parameter (11) is selected from a group comprising (operating) temperature, (operating) pressure, operating fluid level, operating fluid throughput, operating fluid quality value, emission, internal credit and/or pollutant emission and/or the condition parameter (9) is selected from a group comprising temperature, solar radiation, (air) pressure, (air) humidity and/or air pollution (See Filipovic, Paragraph 0070).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Filipovic within the teaching of Lee with the motivation of including a structure configured to connect to a mobile computing device comprising: a cavity capable of holding the mobile computing device; a power source coupled to the cavity and to a plurality of modules located in the structure and capable of providing power to the plurality of modules; and wherein the plurality of modules include at least one of a plurality of wireless modems which allows the case to wirelessly transmit and receive signals from other electronic devices (See Filipovic, Paragraph 0004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769. The examiner can normally be reached M-F 9:00AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANEL FRENEL/       Primary Examiner, Art Unit 3687